GARRISON, Judge.
This is an appeal from the judgment of the district court declaring plaintiffs Arthur Troxclair, Jean E. Troxclair, Noe D. Troxclair, Jr., Vincent Troxclair, Mrs. Elisha T. Mosely, Mrs. Patricia T. Anderson, Malcolm Troxclair Beadle, Thaddeus Trox-clair, Mrs. Bernadette T. Robert, Louis L. Troxclair, Joseph M. Troxclair, and Catherine T. Waguespack, hereinafter “the Trox-clairs” to be the owners of certain batture located between the Mississippi River and a levee described in the act of sale between the Troxclairs and Edna Lopez, wife of/and Ernest Amann passed on October 7, 1950. From that judgment which we now affirm, defendants Oil and Marine Corporation of Louisiana, James M. Gill, and Robert G. Claitor, who purchased the land conveyed to the Amanns from the Amanns on August 11, 1971, appeal.
On appeal, the defendants raise a number of issues. Our review, however indicates that there is one critical issue which is dispositive of this case.
*523Did that act of sale dated October 7,1950 convey the batture at issue to the defendants precursors in title?
We conclude that it did not. There is a variance between the October 7, 1950 property description and the prior description of the property, which is of special significance. The transfer to the Amanns contained the following reference to the disputed property:
“Said tract containing two hundred twenty-one and eighty-four hundredths (221.-84) acres net according to the plan of survey by H. E. Landry, C. E. and Surveyor dated February 24, 1934, less that portion taken it (sic) by the new Angelina Set Back Levee in 1945, . . ” (emphasis added)
Our review of the evidence presented, especially the deposition of Marcel Troxclair, confirms that the judgment below was not manifestly erroneous.
For the reasons discussed above, the judgment of the trial court is affirmed.

AFFIRMED.